Per Curiam: This is an action of debt by the appellant against one Pearn as principal, and Glenn, Gist and Massey, the other appellees, as sureties upon a fidelity bond executed by them to appellant as obligee. The cause was tried by the court without a jury. It appears from the clerk’s recitals in the transcript of the record, that the court found the issues for the appellees Glenn, Gist and Massey, and rendered judgment against the plaintiff for costs. The bill of exceptions as it appears in the abstract of the record filed, fails to show any finding or judgment of the trial court, and consequently any exceptions thereto. Neither does it appear from the bill of exceptions that propositions of law were submitted to the court to be held as the law applicable to the facts involved. There is clearly no question of law or fact properly preserved for review by this court, and the judgment is affirmed. Affirmed.